 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11     JASON BELTZ and KELLY BELTZ,                        Case No.: 2:15-CV-01731-TLN-CKD

12                       Plaintiffs,

13              v.
                                                           ORDER RE: WELLS FARGO’S
14     WELLS FARGO HOME MORTGAGE;                          REQUEST FOR EXTENSION OF PAGE
       WELLS FARGO BANK, N.A. (successor by                LIMIT FOR MEMORANDA IN
15     acquisition of Wachovia N.A. and World              SUPPORT OF MOTION FOR SUMMARY
       Savings Bank); NBS DEFAULT SERVICES,                JUDGMENT
16     LLC.; and DOES 1 through 50, inclusive,

17                       Defendants.

18

19             The Court, having read and considered the Request and finding good cause, the Request

20 is GRANTED. The page limit for any memorandum of points and authorities in support of, or in

21 opposition to, a motion for summary judgment shall be twenty-five (25) pages.

22             IT IS SO ORDERED.

23 Dated: May 10, 2019

24

25

26                                           Troy L. Nunley
                                             United States District Judge
27

28

     93000/BR1685/02292649-1                           1               CASE NO.: 2:15-CV-01731-TLN-CKD
                                                                                                 ORDER
 1                                            CERTIFICATE OF SERVICE

 2
           I, the undersigned, declare that I am over the age of 18 and am not a party to this action.
 3 I am employed in the City of Pasadena, California; my business address is Anglin, Flewelling,
   Rasmussen, Campbell & Trytten LLP, 301 N. Lake Ave, Suite 1100 Pasadena, CA 91101-4158
 4
           On the date below, I served a copy of the foregoing document entitled:
 5
         [PROPOSED] ORDER RE: WELLS FARGO’S REQUEST FOR EXTENSION
 6                     OF PAGE LIMIT FOR MEMORANDA IN SUPPORT
                            OF MOTION FOR SUMMARY JUDGMENT
 7
   on the interested parties in said case as follows:
 8
                       Served Electronically Via the Court’s CM/ECF System
 9
10                        Attorneys for Plaintiffs:               Attorneys for Plaintiffs:

11                     Stephen J. Foondos, Esq.                  Henry Joseph Hymanson
                     Sandeep Singh Dhillon, Esq.                 Hymanson & Hymanson
12                     UNITED LAW CENTER                         8816 Spanish Ridge Ave
                        3301 Watt Avenue, Suite 500               Las Vegas, NV 89148
13                   Sacramento, California 95821

14      Tel: (916) 367-0630 / Fax: (916) 865-0817                     (702) 629-3300

15          Email: soofndos@unitedlawcenter.com             Email: Hank@HymansonLawNV.com
            Email: sdhillon@unitedlawcenter.com
16

17
           I declare under penalty of perjury under the laws of the United States of America that
18 the foregoing is true and correct. I declare that I am employed in the office of a member of the
   Bar of this Court, at whose direction the service was made. This declaration is executed in
19 Pasadena, California on April 24, 2019.
20
                     Lina Velasquez                                    /s/ Lina Velasquez
21
                     (Type or Print Name)                           (Signature of Declarant)
22

23

24

25

26
27

28

     93000/BR1685/02292649-1                                         CASE NO. 2:15-CV-01731-TLN-CKD
                                                                           CERTIFICATE OF SERVICE
